COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER ON APPELLANT’S
                          MOTION FOR EN BANC RECONSIDERATION

Appellate case name:     Talawrence Donyea Tennell v. The State of Texas

Appellate case number:   01-17-00571-CR

Trial court case number: 15-01993-CRF-85

Trial court:             85th District Court of Brazos County

Date motion filed:       September 14, 2018

Party filing motion:     Appellant, Talawrence Donyea Tennell

       The motion for en banc reconsideration is DENIED as moot because the Court withdrew
its August 30, 2018 memorandum opinion and judgment and issued a memorandum opinion and
judgment dated December 31, 2018.

                                      PER CURIAM


En banc court consists of: Chief Justice Radack, and Justices Keyes, Higley, Lloyd, Kelly,
Goodman, Landau, Hightower, and Countiss.


Date: January 29, 2019